USCA4 Appeal: 19-1469   Doc: 74      Filed: 08/31/2020 Pg: 1 of 2
               Case 1:16-cv-03311-ELH Document 116 Filed 08/31/20 Page 1 of 2



                                                             FILED: August 31, 2020

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                              No. 19-1469


        MARYLAND SHALL ISSUE, INCORPORATED; ATLANTIC GUNS,
        INCORPORATED; DEBORAH KAY MILLER; SUSAN BRANCATO
        VIZAS,

                       Plaintiffs – Appellants,

        and

        ANA SLIVEIRA; CHRISTINE BUNCH,

                       Plaintiffs,

        v.

        LAWRENCE HOGAN, in his capacity as Governor of Maryland; WILLIAM
        M. PALLOZZI, in his capacity as Superintendent, Maryland State Police,

                       Defendants – Appellees.

        ------------------------------

        NATIONAL RIFLE ASSOCIATION; MARYLAND STATE RIFLE AND
        PISTOL ASSOCIATION, INCORPORATED; NATIONAL SHOOTING
        SPORTS FOUNDATION,

                       Amici Supporting Appellant.


                                                  ORDER
USCA4 Appeal: 19-1469   Doc: 74      Filed: 08/31/2020 Pg: 2 of 2
               Case 1:16-cv-03311-ELH Document 116 Filed 08/31/20 Page 2 of 2



              The Court amends its opinion filed August 3, 2020, as follows:

              On page 16, the words “at trial” are deleted from the fourth line of the first

        full paragraph. On page 25, in the last paragraph, the phrase “with instructions that

        the claims proceed to trial” is replaced with “for further proceedings consistent with

        this opinion.”



                                                      For the Court – By Direction

                                                      /s/ Patricia S. Connor, Clerk




                                                  2
